Title: [Diary entry: 13 September 1785]
From: Washington, George
To: 

Tuesday 13th. Thermometer at 68 in the Morning—72 at Noon and 74 at Night. Calm morning, but a brisk Southerly wind all day afterwards and clear. Began to level the ground which had been spaded up in the lawn fronting the House, having turned it up as far as to where the old cross wall of the former Gardens stood. Colo. Willm. Fitzhugh of Maryland & his Son William and Doctor Marshall came here to Dinner and stayed all Night.